Case: 19-2209    Document: 43    Page: 1   Filed: 09/02/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                CHRISTOPHER L. CONES,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2019-2209
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 18-5283, Judge Joseph L. Toth.
                 ______________________

                Decided: September 2, 2020
                  ______________________

     ZACHARY STOLZ, Chisholm Chisholm & Kilpatrick,
 Providence, RI, for claimant-appellant. Also represented
 by APRIL DONAHOWER, AMY F. ODOM.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by ETHAN
 P. DAVIS, CLAUDIA BURKE, ROBERT EDWARD KIRSCHMAN,
 JR.; MEGHAN ALPHONSO, BRIAN D. GRIFFIN, Office of
Case: 19-2209    Document: 43     Page: 2    Filed: 09/02/2020




 2                                           CONES   v. WILKIE



 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
                 ______________________

     Before DYK, O’MALLEY, and REYNA, Circuit Judges.
 DYK, Circuit Judge.
     Christopher Cones appeals the decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) dismissing his appeal as untimely. We affirm.
                        BACKGROUND
     Mr. Cones served in the Army from March to May
 1992. In November 2016, the Board of Veterans’ Appeals
 (“Board”) awarded Mr. Cones benefits under Diagnostic
 Code 5201 for a right shoulder disability but, in a decision
 dated March 5, 2018, denied Mr. Cones’ claim to a separate
 disability rating under Diagnostic Code 5202. 1 Diagnostic
 Code 5201 relates to limitation in the motion of an arm,
 whereas Diagnostic Code 5202 relates to other impairment
 of the humerus. 38 C.F.R. § 4.71a.
     On September 24, 2018, 203 days after March 5,
 Mr. Cones filed a notice of appeal to the Veterans Court.
 On November 20, 2018, the Department of Veterans Af-
 fairs (“VA”) moved to dismiss Mr. Cones’ appeal as un-
 timely under 38 U.S.C. § 7266(a). Section 7266(a) provides
 that a notice of appeal must be filed “within 120 days after
 the date on which notice of the [Board] decision is mailed
 pursuant to section 7104(e) of this title.” 38 U.S.C.
 § 7266(a). Section 7104(e) provides that “after reaching a



     1   Mr. Cones also sought special monthly compensa-
 tion (“SMC”) for his right shoulder injury. The Board re-
 manded to the VA Regional Office for consideration of
 whether Mr. Cones is entitled to SMC. Mr. Cones’ SMC
 claim is not at issue in this appeal.
Case: 19-2209        Document: 43   Page: 3   Filed: 09/02/2020




 CONES   v. WILKIE                                           3



 decision on a case, the Board shall promptly mail a copy of
 its written decision to the claimant” and also “send a
 copy . . . to the [claimant’s] authorized representative.” Id.
 § 7104(e)(1)–(2).
     Mr. Cones opposed the motion, arguing that the Board
 did not promptly mail the March 5 decision to him as re-
 quired by section 7104(e). Mr. Cones asserted that he
 never received the Board’s decision in the mail, nor was the
 decision posted electronically to the Veterans Benefits
 Management System when Mr. Cones’ representative
 checked the system on March 6. Mr. Cones contends that
 he only learned of the Board’s decision on September 5,
 when his representative called the VA to inquire about the
 status of his appeal, and the Board informed him that his
 appeal had been decided. As further evidence of purported
 irregularity in the Board’s handling of the case, Mr. Cones
 noted that the cover letter to the Board decision was dated
 March 2, 2018, while the decision itself was dated March 5,
 2018. To Mr. Cones, the period for appeal started on Sep-
 tember 5 when the Board notified him of its decision, and
 so his appeal on September 24 was timely.
     The Veterans Court granted the VA’s motion to dis-
 miss. The court found that the Board decision was in fact
 mailed on March 5, 2018, in compliance with section
 7104(e). In reaching that conclusion, the Veterans Court
 noted the presumption of regularity of mailing. Under that
 presumption, the Board “is presumed to have properly
 mailed a copy of its decision to the last known address of a
 claimant and his representatives, if any, on the date that
 the decision was issued.” J.A. 1 (citing Hampton v. Nichol-
 son, 20 Vet. App. 459, 460–61 (2006)) “The presumption
 may be rebutted with clear evidence that the Board’s regu-
 lar mailing practices were not regular or were not fol-
 lowed.” Id. “When the Board’s regular mailing practices
 are shown to be irregular, the burden shifts to the [VA] to
 demonstrate by a preponderance of the evidence a proper
 mailing or actual receipt of the Board decision . . . .” Id.
Case: 19-2209    Document: 43     Page: 4    Filed: 09/02/2020




 4                                           CONES   v. WILKIE



 Applying this framework, the Veterans Court concluded
 that even if the evidence on which Mr. Cones relied consti-
 tuted sufficient evidence to overcome the presumption, the
 VA had met its burden to show that the decision was
 mailed on March 5, 2018. Specifically, the Veterans Court
 reasoned:
     [A] preponderance of the evidence adduced by the
     [VA] demonstrates that the decision was properly
     mailed. Specifically, the [VA] provided (1) a signed
     and dated copy of the original Board decision; (2) a
     sworn affidavit from the Deputy Vice Chairman of
     the Board that the decision was mailed to
     Mr. Cones and his counsel at the proper address on
     the date of decision; and (3) computer screenshots
     of the Board’s electronic tracking system, which in-
     dicated that the Board’s decision was issued on
     March 5. This evidence is highly probative of an
     actual mailing and preponderates over the evi-
     dence presented by the veteran . . . .
 J.A. 2.
     Finding that the Board decision was properly mailed
 on March 5, 2018, the Board concluded that Mr. Cones’ no-
 tice of appeal on September 24 was untimely. Mr. Cones
 appeals.
                        DISCUSSION
     We have limited jurisdiction to review decisions by the
 Veterans Court. Wanless v. Shinseki, 618 F.3d 1333, 1336
 (Fed. Cir. 2010). We have exclusive jurisdiction to review
 and decide any challenge to the validity of any statute or
 regulation or any interpretation thereof and to interpret
 constitutional and statutory provisions, to the extent pre-
 sented and necessary to a decision. 38 U.S.C. § 7292(c).
 Except to the extent that an appeal presents a constitu-
 tional issue, we may not review a challenge to a factual
Case: 19-2209        Document: 43    Page: 5   Filed: 09/02/2020




 CONES   v. WILKIE                                           5



 determination or a challenge to a law or regulation as ap-
 plied to the facts of a particular case. Id. § 7292(d)(2).
     Mr. Cones argues on appeal that the Veterans Court
 misinterpreted 38 U.S.C. § 7104(e) and the presumption of
 regularity. Mr. Cones asserts that because the Veterans
 Court assumed that the presumption of regularity was re-
 butted by Mr. Cones, the “VA was required to present di-
 rect evidence of . . . ‘mailing’ as that term is used in 38
 U.S.C. § 7104(e).” Appellant’s Br. 9, 11. Specifically,
 Mr. Cones contends that the “VA was required to present
 evidence that [a] designated [Board] employee delivered
 the decision to the [VA Central Office] mail room, which in
 turn delivered it to the U.S. Postal Service.” Appellant’s
 Br. 12 To Mr. Cones, the evidence on which the Veterans
 Court relied was legally insufficient because it “simply de-
 scribed the Board’s mailing procedures.” Appellant’s Br.
 10–11.
     We reject Mr. Cones’ argument that if the presumption
 of regularity is rebutted, the VA is required to provide “di-
 rect” evidence of mailing. It is well established that cir-
 cumstantial evidence (here, evidence of the VA’s mailing
 procedures) can be sufficient to prove a fact; direct evidence
 is not necessary. See, e.g., United States v. C.H. Robinson
 Co., 760 F.3d 1376, 1382 (Fed. Cir. 2014); Lucent Techs.,
 Inc. v. Gateway, Inc., 580 F.3d 1301, 1318 (Fed. Cir. 2009);
 Moleculon Rsch. Corp. v. CBS, Inc., 793 F.2d 1261, 1272
 (Fed. Cir. 1986). All other conclusions Mr. Cones chal-
 lenges on appeal are factual and outside the scope of our
 jurisdiction.
                          AFFIRMED
                             COSTS
     No costs.